Case 1:17-cr-00703-WHP Document 43 Filed 11/26/19 Page1of1

LAWRENCE V. CARRA
ATTORNEY AT LAW
114 OLD COUNTRY ROAD
MINEOLA, NEW YORK {£1501
lawcarra@aol.com

TELEPHONE FAX
516-742-1135 516-742-0299

August 6, 2019

VIA ECF

Hon. William H. Pauley III

United States District Court
500 Pearl Street

New York, NY 10037-1312

Re: United States v. Sunita Kumar
Docket No.: 17-cr-703 (WHP)

Dear Hon. Pauley:

Counsel for the defendant, Sunita Kumar, writes, with the consent of the Government, AUSA
Christopher J. DiMase, to respectfully request that the Court adjourn the next conference in this
matter which is currently scheduled on Friday, December 6, 2019 at 3:30 p.m. be adjourned to
Friday, December 20, 2019 at 12:00 p.m. Discovery between the parties is ongoing and a possible
resolution of the matter may be forthcoming. Presently, defense counsel has furnished the
Government with materials relating to the alleged loss and the Government analysis is ongoing.

Via this application, defense counsel also requests to exclude from the Speedy Trial Act’s operation
the time between December 6, 2019 through the date selected by the court in the interests of justice.
See 18 U.S.C. §3161(h)(7)(A).

Respectfully Submitted,

 

Lawrence VY, Carra’

LVCrag

 

 
